       Case 20-12879-abl       Doc 4    Entered 06/16/20 20:08:02           Page 1 of 5



 1   LARSON & ZIRZOW, LLC                                   SAUL EWING ARNSTEIN & LEHR LLP
     ZACHARIAH LARSON, ESQ., NV# 7787                       MICHAEL L. GESAS, ESQ., IB#6186924
 2   E-mail: zlarson@lzlawnv.com                            E-mail: michael.gesas@saul.com
     MATTHEW C. ZIRZOW, ESQ., NV# 7222                      Tel: 312-876-7125
 3
     E-mail: mzirzow@lzlawnv.com                            DAVID A. GOLIN, ESQ., IB# 6180517
 4   850 E. Bonneville Ave.                                 E-mail: david.golin@saul.com
     Las Vegas, Nevada 89101                                Tel: 312-876-7805
 5   Tel: 702-382-1170                                      Pro Hac Vice Pending
     Fax: 702-382-1169                                      161 North Clark St., Suite 4200
 6                                                          Chicago, Illinois 60601
     Proposed Attorneys for Debtors and
 7
     Debtors in Possession                                  Proposed Attorneys for Debtors and
 8                                                          Debtors in Possession

 9
                              UNITED STATES BANKRUPTCY COURT
10                                   DISTRICT OF NEVADA
11
     In re                                                  BK-20-12879-abl
12                                                          Chapter 11
     BRG HOLDING, LLC,
13
                            Debtor.                         Date: OST Pending
14                                                          Time: OST Pending
15
                               MOTION FOR ORDER DIRECTING
16                      JOINT ADMINISTRATION OF CHAPTER 11 CASES

17            BGD LV Holding, LLC, a Nevada limited liability company, d/b/a Metal Partners
18   International (“BGD”), Metal Partners Rebar, LLC, an Illinois limited liability company, d/b/a
19   Metal Partners International (“MPR”), BRG Holding, LLC, a West Virginia limited liability
20   company, d/b/a Reinforcing Steel Installer, f/d/b/a Trinity Rebar (“BRG”), and BCG Ownco,
21   LLC, an Illinois limited liability company (“BCG”), debtors and debtors in possession
22   (collectively, the “Debtors”), hereby submit their (the “Motion”) for an order directing the joint
23   administration of the Debtors’ chapter 11 cases.
24            This Motion is made and based on the points and authorities herein, the Omnibus
25   Declaration of Joseph Tedesco in Support of Debtors’ Initial Emergency Motions and Related
26   Relief (the “Tedesco Declaration”) filed concurrently herewith, the papers and pleadings on file
27   in these cases, judicial notice of which are respectfully requested, and any arguments of counsel
28   at the time of the hearing on the Motion.
                                                        1
     37089684.2
       Case 20-12879-abl       Doc 4      Entered 06/16/20 20:08:02       Page 2 of 5



 1                                        Jurisdiction and Venue

 2             1.   This Court has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334.

 3   Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409. The consideration of

 4   this Motion is a core proceeding pursuant to 28 U.S.C. § 157(b).

 5             2.   Pursuant to LR 9014.2, the Debtors consent to the entry of final orders and

 6   judgments by the bankruptcy judge if it is determined that the Court cannot enter final orders or

 7   judgments consistent with Article III of the United States Constitution.

 8             3.   The statutory predicates for the relief requested herein are section 101(2) of title

 9   11, United States Code (the “Bankruptcy Code”) and Rule 1015(b) of the Federal Rules of

10   Bankruptcy Procedure (the “Bankruptcy Rules”). This Motion is also filed in accordance with
11   Local Rule 1015 of the Local Rules of Bankruptcy Procedure of this Court (the “Local Rules”).
12             4.   On June 16, 2020 (the “Petition Date”), each of the Debtors filed a voluntary
13   petition for relief under chapter 11 of the Bankruptcy Code, thereby commencing the above
14   captioned chapter 11 cases (the “Chapter 11 Cases”). Pursuant to sections 1107(a) and 1108 of
15   the Bankruptcy Code, the Debtors continue in possession of their property and to operate their
16   businesses and manage their financial affairs as debtors in possession. No request for the
17   appointment of a trustee or examiner has been made and no creditors’ committee has been
18   appointed in the Chapter 11 Cases.
19                                           Relief Requested
20             5.   By this Motion, the Debtors respectfully request that this Court enter an order,

21   pursuant to Bankruptcy Rule 1015(b) and Local Rule 1015, directing the joint administration of

22   the their Chapter 11 Cases.

23                                            Basis For Relief

24             6.   Pursuant to Federal Bankruptcy Rule 1015(b), if two or more petitions are

25   pending in the same court by a debtor and an affiliate, “the Court may order a joint

26   administration of the estates.” Accordingly, this Court is authorized to grant the relief requested

27   herein.

28
                                                      2
     37089684.2
       Case 20-12879-abl        Doc 4     Entered 06/16/20 20:08:02        Page 3 of 5



 1            7.    As described in the Tedesco Declaration, each of the Debtors is an “affiliate” of

 2   the other as that term is defined in section 101(2) of the Bankruptcy Code. Most, if not all, of

 3   the motions, applications, and other pleadings that will be filed in the Chapter 11 Cases will

 4   relate to relief jointly sought by the Debtors. For this reason, the Debtors believe that the

 5   interests of the Debtors, their creditors, and other parties in interest would be best served by the

 6   joint administration of the Chapter 11 Cases. The joint administration of these cases will also

 7   ease the administrative burden on the Court by allowing the Debtors to be administered as a

 8   single joint proceeding rather than separate Chapter 11 Cases.

 9            8.    The joint administration of the Chapter 11 Cases will not give rise to any conflict

10   of interest among the Debtors’ estates. Joint administration also will not affect the Debtors’

11   respective creditors as this Motion requests only the joint administration of the Chapter 11

12   Cases, not the substantive consolidation of the estates. Accordingly, joint administration will

13   not have any impact on any intercompany claims among the Debtors.

14            9.    The efficiency and utility of permitting the joint administration of affiliated cases

15   is widely recognized. See e.g., In re PL Liquidation Corp., 305 B.R. 629, 632 (Bankr. D. Del.

16   2004). This relief has been commonly granted in this District. See In re Jerry’s Nugget, Inc.,

17   Case No. 12-29387-mkn, ECF No. 48 (Bankr. D. Nev. August 17, 2012); In re 155 East

18   Tropicana, LLC, 11-22216-bam, ECF No. 56 (Bankr. D. Nev. August 8, 2011); In re Black

19   Gaming, LLC, Case No. 10-13301-bam, ECF No. 70 (Bankr. D. Nev. March 5, 2010); In re

20   Zante, Inc., Case No. 09-50746-gwz, ECF No. 34 (Bankr. D. Nev. March 23, 2009).

21            10.   For these reasons, the Debtors believe that the joint administration of the Chapter

22   11 Cases is in the best interests of the Debtors and their estates.

23            11.   The Debtors request that the Chapter 11 Cases be jointly administered under the

24   case number assigned to MPR.           Although the BGD case is the lowest numbered case,

25   substantially all of the assets and liabilities of the Debtors are MPR’s. The Debtors also

26   respectfully request that the Clerk of the Court maintain one file and one docket for all of the

27   Debtors’ Chapter 11 Cases, which file and docket should also be the file and docket for MPR.

28
                                                       3
     37089684.2
       Case 20-12879-abl       Doc 4     Entered 06/16/20 20:08:02        Page 4 of 5



 1   The dockets of each of the Debtors should contain a notice, substantially similar to the

 2   following, to reflect the joint administration of the Chapter 11 Cases:

 3                  An order has been entered in accordance with Rule 1015(b) of the
                    Federal Rules of Bankruptcy Procedure directing the joint
 4                  administration of the chapter 11 cases of Metal Partners Rebar,
                    LLC, BGD LV Holding, LLC, BRG Holding, LLC, and BCG
 5
                    Ownco, LLC. All further proceedings and other papers shall be
 6                  filed in, and all further docket entries shall be made in, Case No.
                    20-12878-___.
 7
              12.   The Debtors also request that the cases be administered under a consolidated
 8
     caption, as follows:
 9
                              UNITED STATES BANKRUPTCY COURT
10                                   DISTRICT OF NEVADA
11
      In re METAL PARTNERS REBAR, LLC,                    BK-20-12878-abl
12        Affects this Debtor.                            Chapter 11 (Lead Case)
                                                          (Jointly Administered)
13    In re BGD LV HOLDING, LLC,                          BK-20-12876-abl
          Affects this Debtor.                            Chapter 11
14

15    In re BRG HOLDING, LLC,                             BK-20-12879-abl
          Affects this Debtor.                            Chapter 11
16

17    In re BCG OWNCO, LLC,                               BK-20-12880-abl
          Affects this Debtor.                            Chapter 11
18                                                        Date:
19                                                        Time:

20            WHEREFORE, the Debtors respectfully request that this Court enter an order, in the

21   form attached hereto as Exhibit 1 (i) directing the joint administration of the Debtors’ Chapter

22   11 Cases; and (ii) granting such other relief as this Court may deem just and proper.

23   ...

24   ...

25   ...

26

27

28
                                                      4
     37089684.2
       Case 20-12879-abl       Doc 4   Entered 06/16/20 20:08:02     Page 5 of 5



 1            Dated: June 16, 2020             By: /s/ Matthew C. Zirzow
                                                  LARSON & ZIRZOW, LLC
 2                                                MATTHEW C. ZIRZOW, ESQ.
                                                  Nevada Bar No. 7222
 3
                                                  850 E. Bonneville Ave.
 4                                                Las Vegas, Nevada 89101

 5                                                   -and-
 6                                                   SAUL EWING ARNSTEIN & LEHR LLP
                                                     MICHAEL L. GESAS
 7
                                                     Illinois Bar No. 6186924
 8                                                   DAVID A. GOLIN
                                                     Illinois Bar No. 6180517
 9                                                   161 North Clark St., Suite 4200
                                                     Chicago, IL 60601
10
                                                     Proposed Attorneys for Debtors and
11                                                   Debtors in Possession
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 5
     37089684.2
